Citation Nr: 1811270	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1979 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A notice of disagreement (NOD) was received in January 2014, a statement of the case (SOC) was issued in March 2014, and a substantive appeal was timely received in May 2014.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for service connection for bilateral hearing loss and bilateral tinnitus.

The Veteran contends that he suffers from bilateral hearing loss and bilateral tinnitus that were caused by his time in service.  Specifically, the Veteran claims that due to his military occupational specialty (MOS) as a cavalry scout, he was exposed to hazardous noise during field exercises and he believes that this exposure has contributed to his hearing loss and tinnitus.

Due to the Veteran's MOS as a cavalry scout, the VA has conceded the high risk of noise exposure.

The Veteran's service treatment records include a December 1978 enlistment audiological examination which produced the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right  Ear
15
10
10
20
30
15
Left Ear
10
5
10
20
25
10

The Veteran was provided his last in-service audiological examination in September 1990 which produced the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right  Ear
0
0
0
20
15
55
Left Ear
5
5
15
30
25
45

The Veteran was provided with a post-service VA examination to examine his condition in November 2013.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of his military service.  He noted that the results of the Veteran's hearing test on his MEB physical in September 1990 were compared to his enlistment physical of December 1978.  The examiner stated that there were no significant threshold shifts from 500-4,000 Hz when comparing the two evaluations.

At the May 2017 Board hearing, the Veteran argued that there was a significant shift in the 6000 Hz frequency when comparing the in-service December 1978 and September 1990 examinations.  The Veteran argued that such a shift in the upper frequencies is indicative of noise-induced hearing loss.  

Regarding the Veteran's tinnitus, the November 2013 VA examiner opined that it is less likely than not that the Veteran's tinnitus is a result of military noise exposure because the tinnitus occurred 3 months ago in conjunction with severe pain and went away until 3 weeks ago when it returned.

However, the Veteran's records show that in November 2008, the Veteran complained of intermittent tinnitus at a VA medical facility.  The Veteran has also stated that he began having ringing in his ears while in service, and has continued to have it ever since then.  See May 2014 VA Form 9 and May 2017 BVA hearing transcript.

The Board finds that an addendum medical opinion is required in order to address the Veteran's bilateral hearing loss and bilateral tinnitus in relation to his military noise exposure.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the November 2013 VA examiner for an addendum opinion regarding the Veteran's bilateral hearing loss and bilateral tinnitus.  If the examiner who drafted the November 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.

The examiner should address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss is related to his military noise exposure?

In responding to question (a) the examiner should explain the significance of the threshold shifts at the 6000 Hz frequency when comparing the in-service December 1978 and September 1990 examinations and comment on whether there is a likelihood that the decibel loss noted at 6000 Hz is an early indication of noise-induced hearing loss.

If the Veteran's bilateral hearing loss shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is related to his military noise exposure?

In responding to question (b) the examiner should specifically consider:

i) VA treatment records from November 2008 which showed that the Veteran complained of intermittent tinnitus.

ii) Lay statements from the Veteran on his May 2014 VA Form 9 and from his May 2017 BVA hearing where he indicated that he has been having ringing in his ears since his time inservice.

If the Veteran's tinnitus shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.

2. Thereafter, the AOJ should review the claims file and readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




